Citation Nr: 1401070	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for talipes equines.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for ankle equines.

4.  Entitlement to service connection for peripheral vascular disease.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.

The Board remanded these matters in December 2012 for further evidentiary development.  The denial of the claims were continued as reflected in the June 2013 supplemental statement of the case and these matters were returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

These issues were remanded in December 2012 in part to afford the Veteran a VA examination and opinion for his claimed disabilities.  The Veteran was scheduled for a VA examination in April 2013, but it was cancelled after the Veteran failed to appear.  The Veteran indicated in a July 2013 letter that he missed the examination because he was trying to find different representation.  The evidence also indicates that the Veteran may have also missed the examinations due to health issues as he informed the AMC in January 2013 that he was on home dialysis and he recently had heart surgery.  In light of the foregoing, the Board finds that the Veteran should be provided with another opportunity to attend a VA examination with respect to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and private treatment records with respect to his service connection claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for VA medical examinations with respect to his service connection claims for talipes equinus, ankle equinus, plantar fasciitis, and peripheral vascular disease.  The claims file should be made available to the examiner(s) in conjunction with the examinations. Such examinations should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner. All pertinent diagnoses should then be set forth.  The examiner(s) is asked to address the following questions:

a. Whether there is clear and unmistakable (obvious, manifest or undebatable) evidence that any existing disorder or residuals thereof involving talipes equinus, ankle equinus, plantar fasciitis, and/or peripheral vascular disease existed prior the Veteran's entrance into service in November 1966.

b. If the examiner finds that any existing disorder or residuals thereof involving talipes equinus, ankle equinus, plantar fasciitis, and/or peripheral vascular disease clearly and unmistakably pre-existed service, whether there is clear and unmistakable (obvious, manifest or undebatable) evidence that the pre-existing disorder(s) did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.  Please identify any such evidence with specificity.

c. If it is determined that any of the disorders referenced above did not pre-exist service or that there is no clear and unmistakable (obvious, manifest or undebatable) evidence that the Veteran's foot, ankle or peripheral vascular disease existed prior to service and was not aggravated by service, the examiner is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such disorder (talipes equinus, ankle equinus, plantar fasciitis, and peripheral vascular disease) was incurred in active duty or is otherwise related to active military service.

The examiner should provide an explanation for all conclusions reached. 

3. The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for any scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address of record.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

